DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an upper portion” and “a pedestal” of Claim 4 must be shown or the feature(s) canceled from the claim(s). Is “upper portion” of Claim 4 the same structure as element 104, “top portion” described in para. [00032] and Figs. 3-4, from the specification and drawings filed on 04/16/2020? Further, para. [00019] and Fig. 11 describe “a pedestal”, however, it is unclear what “a pedestal” is from Fig. 11. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Objections
Claims 1, 3, and 16 are objected to because of the following informalities:
Claim 1, line 1 should read --An intestinal audio analysis device comprising:-- (emphasis added)
Claim 1, line 4 should read --made within the patient’s abdomen-- (emphasis added)
Claim 3, line 2 should read --signals from the patient-- (emphasis added)
Claim 16, line 1 should read --a step of warning the user-- (emphasis added)
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an audio collection device” in claim 1, line 8; 
“a secondary audio collection device” in claim 5, lines 1-2; and
“attachment means” in claim 10, line 2.
These limitations are being interpreted as follows:
“a microphone”, or equivalents thereof, as described in para. [00036] of the specification filed on 04/16/2020;
“a microphone”, or equivalents thereof, as describe in para. [00031] of the specification filed on 04/16/2020; and
“screws, fasteners, pins, brackets, pegs, rivets, clips, …”, or equivalents thereof, as described in para. [00035] of the specification filed on 04/16/2020. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Regarding Claim 11, in light of the specification, the specification fails to inform, with reasonably certainty, those skilled in the art the scope of the invention. Claim 11, line 5 recites “analyzing the audio data…”, however, it is unclear if “the audio data” is the “intestinal sounds”, in Claim 11, line 3, or the “processed audio data” in Claim 11, line 3. It appears from Fig. 17 and para. [0062] of the specification that the processed audio data is used to analyze for false signals. For the purposes of examination, “analyzing the audio data” of Claim 11, line 5 is being interpreted as the processed audio data. It is recommended to the Applicant to amend Claim 11 to clearly show what “the audio data” is referring to. Claims 12-19 are rejected due to their dependence from Claim 11. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-10 and 20 are directed to a device, which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 11-19 are direct to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e., a 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 11 recites the abstract ideas of mathematical calculations and a mental process, as follows:
Produce a slope of a linear regression analysis of the two or more spectral event values over time, and
The slope of the linear regression is compared to a pre-determined slope threshold for making a binary prediction. 
The producing a slope of a linear regression analysis of the two or more spectral events and performing linear regression analysis resulting in a slope are mathematical calculations and operations by using mathematical methods to determine a variable or a number, i.e. the slope. Further, comparing the computed slope to a pre-determined slope to make a binary prediction is a mental process that can practically be performed in the human mind, but for the performance on a generic computer, in a generic computer environment, or merely using the computer as a tool to perform the step. A person with ordinary skill in the art could practically take a mathematically computed variable and make a comparison between a pre-determined slope to determine if the calculated slope is higher or lower. There is currently nothing to suggest an undue level of complexity in the comparison and binary prediction step. Therefore, a person with ordinary skill in the art could practically perform the comparison and prediction step mentally or with pen and paper but comparing two values and making a prediction. 
Prong Two: Claims 1 and 11 do not recite additional elements that integrate the mathematical calculation and mental process into a practical application. Therefore, the claims 
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “a memory comprising one or more algorithms”, the memory and the algorithms recited at a high level of generality (claim 1)), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “a diaphragm, acoustic chamber, and audio collection device”, all generic data gathering components and known within the art (claim 1), and “recording intestinal sounds, processing the audio, analyzing the audio, and acquiring total number of predictive spectral events”, all recited at a high level of generality (claim 11)); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. “a user interface comprising a display”, recited at a high level of generality (claim 1), “providing a user with a risk level based on the likelihood”, recited at a high level of generality (claim 11)).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on slope remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 11 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post- solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (comparing a computed slope with a slope of gastrointestinal impairment occurring (claim 15), the predictive event is MH4 (claim 19)), 
Further describe the pre-solution activity (or the structure used for such activity) (the housing comprises an upper portion and a pedestal (claim 4), the device comprises a second audio collection device (claim 5), the second audio device collects ambient noise (claim 6), collecting acoustic sound waves to be processed (claim 7), the second audio device includes a diaphragm (claim 8), the housing comprises a top and bottom portion (claim 9), the top and bottom portion are secured using attachment means (claim 10), accounting for false signals due to ambient noise and removing those from the total number (claim 12), the warning is activated when noise from the second audio device is over a level to false trigger a threshold (claim 18), a warning indicator to indicate false signals due to excess noise (claim 20)), 
Further describe the computer implementation (storing the time and total number of 
Further describe the post-solution activity (the display comprises a graphical user interface (claim 2), collect and analyze audio signals to predict a likelihood of gastrointestinal impairment (where the collecting, analyzing, and predicting steps are all recited at a high level of generality that could be performed within the human mind) (claim 3) warning a user if false signals indicate mitigation (recited at a high level and does not provide treatment or a result) (claim 16), the warning indicator is a light, a noise, a graphic (claim 17)) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442).
The claims are generally directed towards an intestinal audio device and a method of using the intestinal audio device, the intestinal audio device comprising a patient interface adapted to attach to a surface of a patient's abdomen; a diaphragm adapted to vibrate in response to intestinal sounds to create acoustic pressure waves which amplify intestinal sounds made within a patient's abdomen resulting in audio data for collection; an acoustic chamber adapted to receive acoustic pressure waves caused by diaphragm vibrations which amplify the intestinal sounds; an audio collection device located in or near the acoustic chamber; a housing comprising a computer; a memory comprising one or more algorithms, wherein at least one of the one or more algorithms analyzes collected audio data for false signals due to ambient noise, 
Regarding Claim 1, Spiegel discloses an intestinal audio analysis device (Abstract, “acoustic sensor and vibration actuator … acoustic signals as gastrointestinal sounds…”) comprising: 
a patient interface (Fig. 1, element 12, “acoustic sensor”) adapted to attach to a surface of a patient's abdomen (para. [0038], “acoustic sensors that are applied to the anterior wall of abdomen …”); 
an audio collection device located in or near the acoustic chamber (Fig. 3, element 52 and para. [0046], “held within the sensor housing 42 is … a sensor microphone”); 
a housing comprising a computer (Fig. 1, element 20 and 22, and para. [0041], “processor”); 
a memory comprising one or more algorithms (Fig. 1, element 28, and para. [0041], “memory for storing the acquired data and/or programming associated with data acquisition/signal processing”), 
wherein at least one of the one or more algorithms analyzes collected audio data for false signals due to ambient noise (para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”), and 

However, Spiegel does not explicitly disclose a diaphragm adapted to vibrate in response to intestinal sounds to create acoustic pressure waves which amplify intestinal sounds made within a patient's abdomen resulting in audio data for collection and an acoustic chamber adapted to receive acoustic pressure waves caused by diaphragm vibrations which amplify the intestinal sounds.
Mansy teaches of a sensor for use comprising a housing and an acoustic transducer within the house (Abstract). Mansy further teaches that sensor can be used for detecting sounds emanating from a patient’s gastrointestinal system (para. [0035]). Mansy further teaches that the sensor includes a diaphragm (Fig. 1, element 18) to form a housing (Fig. 1, element 20). Mansy further teaches that the diaphragm causes sounds to vibrate and amplify the sounds within the house in order to be collected by an acoustic transducer (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intestinal audio analysis device disclosed by Spiegel to explicitly include a diaphragm and an acoustic chamber. Mansy teaches that a diaphragm can be used in order to cover the electric transducer from outside elements such as liquids, which creates a sealed chamber in order to increase and improve the acoustic sensitivity of the sensor to provide sensor results (para. [0022]).
However, modified Spiegel does not explicitly disclose wherein at least one of the one or more algorithms analyzes two or more spectral event values over time, wherein at least one of the one or more algorithms serves to produce a slope of a linear regression analysis of the 
Marshall discloses a system for indicating the likelihood of a gastrointestinal condition comprising a sound detector (Fig. 1, element 12), which can include an acoustic sensor that is locatable in proximity of an abdominal region to detect bowel sounds (para. [0030]). Marshall teaches of a memory with instructions to perform the signal processing (para. [0060]). Marshall further teaches detecting bowel sounds, identifying a plurality of bowel sounds within the signal, and identifying features from the sounds to determine a statistical distribution to provide an indication of the existence of non-existence of a GI condition (para. [0009]). Marshall further teaches the signals are converted to obtain a frequency spectrum (para. [0107]), and a linear regression model is applied to predict the probability of the recorded audio being positive (para. [0163]). Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing and memory system disclosed by modified Spiegel to additionally include an analysis system to compare a calculated value to a threshold in order to make a binary prediction. Marshall teaches that the statistical analysis allows for providing an indication of the existence or non-existence of a GI disorder by comparing the analysis with reference parameters (para. [0021]). Further, one of ordinary skill in the art would recognize that spectral analysis is one of many common analysis methods. 
Regarding Claim 2, modified Spiegel discloses the device of claim 1, wherein the display comprises a graphical user interface (para. [0064], “application software includes … user interactive systems including a touch screen display”).
Regarding Claim 3, modified Spiegel discloses the device of claim 1, wherein the device is configured to collect and analyze audio signals from a patient to predict likelihood of a gastrointestinal impairment before clinical signs of the gastrointestinal impairment occur (para. [0022], “acquire acoustic signals as gastrointestinal sounds, processes the signals, and provides actionable data to patients …” and para. [0092], “detection of motility abnormalities in functional GI disorders …”).
Regarding Claim 4, modified Spiegel discloses the device of claim 1, wherein the housing comprises an upper portion (Fig. 3, element 42) and a pedestal (Fig. 3, element 40 and 46).
Regarding Claim 5, modified Spiegel discloses the device of claim 1, wherein the device further comprises a secondary audio collection device (Fig. 1, element 12, and para. [0039], “two-sensor linear array of digital stethoscope transducers”).
Regarding Claim 6, modified Spiegel discloses the device of claim 5, wherein the secondary audio collection device is configured to collect ambient noise (para. [0041], “acoustic sensors are configured to continuously and non-invasively monitor and capture a range of audio signals with represent gastrointestinal and abdominal wall functions …” and para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”).
Regarding Claim 7, modified Spiegel discloses the device of claim 1, wherein the patient interface collects acoustic sound waves and the at least one audio collection device collects 
Regarding Claim 8, modified Spiegel discloses the device of claim 5.
However, modified Spiegel does not explicitly disclose wherein the secondary audio collection device further comprises a diaphragm.
Mansy further teaches that the sensor includes a diaphragm (Fig. 1, element 18) to form a housing (Fig. 1, element 20). Mansy further teaches that the diaphragm causes sounds to vibrate and amplify the sounds within the house in order to be collected by an acoustic transducer (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intestinal audio analysis device disclosed by Spiegel to explicitly include a diaphragm and an acoustic chamber. Mansy teaches that a diaphragm can be used in order to cover the electric transducer from outside elements such as liquids, which creates a sealed chamber in order to increase and improve the acoustic sensitivity of the sensor to provide sensor results (para. [0022]).
Regarding Claim 9, modified Spiegel discloses the device of claim 1.
However, modified Spiegel does not explicitly disclose wherein the housing further comprises a separable top portion and lower portion.
Mansy further teaches where the housing may be removable or detachable between the horn or bell and the diaphragm (para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing discloses by modified Spiegel to further include a separable top and lower portion. 
Regarding Claim 10, modified Spiegel discloses the device of claim 9.
However, modified Spiegel does not explicitly disclose wherein the separable top portion and lower portion are secured using attachment means.
Mansy further teaches the separate structures can be attached using any suitable fastening technique (para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the separable top and lower portion disclosed by modified Spiegel to explicitly include an attachment means. One of ordinary skill would recognize the benefit of including a fastening means that allows for attachment and detachability in order to permit disposal and replacement of certain parts quickly (para. [0021]). 
Regarding Claim 11, modified Spiegel discloses a method of predicting a likelihood of a gastrointestinal impairment occurring (para. [0070], “abdominal statistics signal processing methods that classify … motility events…”), the method comprising: 
recording intestinal sounds to generate audio data of a patient (para. [0041], “acoustic sensors are configured to continuously and non-invasively monitor and capture a range of audio signals … captured data is recorded by the system”; 
processing the audio data to identify predictive spectral events (para. [0041], “data acquired by the sensors are fed to a gateway controller which houses signal processing and 
analyzing the audio data for false signals due to ambient noise and mitigating for the false signals if the analyzing for false signals indicates mitigation is necessary (para. [0076], “processed data records resulting in selection and discrimination … environmental noise or other physiological phenomena not associated with motility must be discriminated against…”), 
wherein the method is performed with the device of claim 1 (para. [0132], “statistic system may be readily implemented to include one or more computer processors … perform the steps of the various process methods”).
	However, modified Spiegel does not explicitly disclose acquiring total number of identified predictive spectral events; performing linear regression analysis resulting in a slope of spectral event values over time; correlating the slope with likelihood of a gastrointestinal impairment occurring; and providing a user with a risk level based on the likelihood.
	Marshall further teaches a method of detecting bowel sounds, identifying a plurality of bowel sounds within the signal, and identifying features from the sounds to determine a statistical distribution to provide an indication of the existence of non-existence of a GI condition (para. [0009]). Marshall further teaches the signals are converted to obtain a frequency spectrum (para. [0107]), and a linear regression model is applied to predict the probability of the recorded audio being positive (para. [0163]). Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing 
Regarding Claim 12, modified Spiegel discloses the method of claim 11, wherein the mitigating step comprises adjusting the number of identified predictive spectral events by accounting for the false signals due to ambient noise, resulting in the total number of identified predictive spectral events (para. [0076-0077], “environmental noise or other physiological phenomena not associated with motility must be discriminated against … signal power is applied in discrimination where signal power exceed a threshold indicates presence of noise … regions of time displaying excessive noise signal power are removed from consideration”, therefore, the total number of identified events is the number of events minus the discriminated events).
Regarding Claim 13, modified Spiegel discloses the method of claim 11, wherein the performing step comprises providing a time stamp and writing the total number of identified spectral events to a buffer of the device (Fig. 11, para. [0041], “memory for storing the acquired data...”, and para. [0056], the acquired data is stored within a memory, which includes the number of events which is collected over time).
Regarding Claim 14, modified Spiegel discloses the method of claim 13, wherein the linear regression analysis is performed using the buffered data (para. [0065], “statistics 
Regarding Claim 15, modified Spiegel discloses the method of claim 11.
However, modified Spiegel does not explicitly disclose wherein the correlating step is performed by comparing the slope value with data correlating the slope with the likelihood of a later occurring gastrointestinal impairment.
Marshall further teaches that the GI determiner compares the calculated value to a threshold in order to determine if a patient may have a GI disorder (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing and memory system disclosed by modified Spiegel to additionally include an analysis system to compare a calculated value to a threshold in order to make a binary prediction. Marshall teaches that the statistical analysis allows for providing an indication of the existence or non-existence of a GI disorder by comparing the analysis with reference parameters (para. [0021]). 
Regarding Claim 16, modified Spiegel discloses the method of claim 11, wherein the method further comprises the step of warning a user if the analyzing for false signals indicates mitigation is necessary (para. [0077], “abdominal statistics signal processing programming may also include routines for selection and discrimination based on one or more criteria … signal power exceeding threshold …”, Fig. 17, para. [0076], and para. [0064]).
Regarding Claim 17, modified Spiegel discloses the method of claim 16, wherein the warning is provided with a warning indicator as part of the device, wherein the warning 
Regarding Claim 20, modified Spiegel discloses the device of claim 1, wherein the device comprises a warning indicator for false signals due to excess ambient noise (Fig. 18, “noise”, para. [0115], and para. [0121], “indicators of excessive noise”).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442) as applied to claim 16 above, and further in view of Rogers et al. (Pub. No. US 2015/0119758), hereinafter referred to as Rogers.
Regarding Claim 18, modified Spiegel discloses the method of claim 16.
However, modified Spiegel does not explicitly disclose wherein the warning step is activated by: 1) a preset ambient noise decibel level from a secondary audio collection device; 2) analysis of a signal-to-noise ratio from a primary audio collection device versus a secondary audio collection device; 3) processing the noise received by the secondary audio collection device for false-triggering of a spectral event above a preset threshold.
Rogers teaches of a method for reducing the impact of noise vibrations at the transducer (Abstract). Rogers further teaches of using a transducer assembly and a reference sensor remote from the assembly for providing an anti-noise signal (para. [0009]). Rogers further teaches collecting ambient noise from a secondary audio collection device (Fig. 1, element 110a, para. [0030], para. [0033]), analyze and identify characteristics of noises within . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Pub. No. US 2017/0340306), hereinafter referred to as Spiegel, in view of Mansy et al. (Pub. No. US 2004/0032957), hereinafter referred to as Mansy, in view of Marshall et al. (Pub. No. US 2021/0000442) as applied to claim 11 above, and further in view of John W. Cromwell (Pub. No. US 2013/0035610), hereinafter referred to as Cromwell.
Regarding Claim 19, modified Spiegel discloses the method of claim 11.
However, modified Spiegel does not explicitly disclose wherein the predictive spectral event is MH4.
	Cromwell teaches of a method of determining a risk for gastrointestinal impairment in patients using a patient’s intestinal sounds and identifying discrete acoustic spectral events within the intestinal sounds (para. [0014]). Cromwell further teaches of identifying MH4 spectral events within the analysis (para. [0034]). It would have been obvious to one of ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791